.|d

\DOO\]O\U\

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

FILED __RECE|VED
___ENTERED ___SERVED ON
COUNSEL/PART|ES OF RECORD

 

 

DEC 1 0 2018

 

 

 

CLERK US D|STR|CT COURT
DlSTR|CT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

UNITED STATES OF AMERICA, ) 2:17-CR-001-JAD-(CWH)
)
Plaintiff, )
)

v. ) Final Order of Forfeiture

)
LUCAS COELHO PAIVA REGO, )
a/l</a “Bruno Rodrigues”, a/k/a )
“Lucas Rego”; )
Defendant. )

 

The United States District Court for the District of Nevada entered a Preliminary Order of
Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(l) and (2); Title 18, United States Code, Section
1029(0)(1)(C) and 1029(0)(_2); Title 18, United States Code, Section 982(a)(2)(B); Title 18,
United States Code, Section 981(a)(1)(C) With Title 28, United States Code, Section 246l(c);
and Title 21, United States Code, Section 853(p) based upon the plea of guilty by defendant
Lucas Coelho Paiva Rego, a/k/a “Bruno Rodrigues”, a/k/a “Lucas Rego”, to the criminal
offenses, forfeiting the property and imposing an in personam criminal forfeiture money
judgment set forth in the Plea Agreement, the Bill of Particulars, and the Forfeiture Allegation of
the Crirninal Indictment and shown by the United States to have the requisite nexus to the
offenses to which defendant Lucas Coelho Paiva Rego, a/k/a “Bruno Rodrigues”, a/k/a “Lucas
Rego”, pled guilty. Criminal Indictment, ECF No. l; Bill of Particulars, ECF No. 236; Change of
Plea, ECF No. 275; Plea Agreement, ECF No. 276; Preliminary Order of Forfeiture, ECF No.
277 .

 

\OOO\]O\Lll-L()J[\.))-l

I\)I\)NNNNNr-\r-l)-l»-)-l»-¢»-»-¢)-)-\
O\LhJ>WN*-‘O\OOO\}O\UILDJN’-‘O

 

 

This Court finds that the United States of America may amend this order at any time to
add subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).
The in personam criminal forfeiture money judgment amount of $772,200 complies with
Honeycutt v. United States, __U.S._, 137 S. Ct. 1626 (2017).
This Court finds the United States of America published the notice of forfeiture in
accordance with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from July l, 2018, through July 30, 2018, notifying all potential third parties of
their right to petition the Court. Notice of Filing Proof of Publication, ECF No. 367, p. 2-15.
This Court finds no petition was filed herein by or on behalf of any person or entity and
the time for filing such petitions and claims has expired.
This Court iinds no petitions are pending with regard to the property named herein and
the time for presenting such petitions has expired.
THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all
possessory rights, ownership rights, and all rights, titles, and interests in the property hereinafter
described are condemned, forfeited, and vested in the United States of America:
l. Counterfeit RBC Royal Bank of Scotland Visa Card in the name of (INO) RBDS,
ending in 9852, and Bellagio credit card cash advance receipt dated 12/13/15, in
the amount of $3000;

2. Counterfeit Caixa Internacional Visa Card INO BS, ending in 0397; Counterfeit
American Express card INO BS, ending in 1005;

3. Silver iPhone 5 Model A1586 in black and white case, IMEI: 354432060496376;

4. Black Samsung Galaxy Note mobile phone;

5 . Counterfeit Citi MasterCard INO CRSB ending in 85 60; Counterfeit Citi

MasterCard INO CRSB ending in 4692; Safra Global Travel American Express
Card ending in 7744;

 

\OOO\]O\UI-l>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

.\9?°.\].0\

11.
12.

13.

14.

15.

16.

17.

18.

19.

20.

21.
22.

Rose gold Apple iPhone 6S Model A1688, IMEI: 353315075920673;

Gold iPhone 6 Model A1549, IMEI: 358369064873208;

Silver iPhone 68 Model Al633, IMEI: 35325 507 7268491, with cracked screen;
GoPro Hero4 in Waterproof case;

Black Caesars Palace robe, Flora by Gucci periilme, and Bvlgari Jasmin Noir
Perfume;

Two (2) pairs of Oakley pants, 2 pairs of Oakley shorts, and l Oakley bag;
Thermal dye printer parts, receipts, rental paperwork, CBP Form 6059B, Wells
Fargo New Account Kit, LVAC membership card, Square magnetic stripe reader,
DUI Doctor email;

Counterfeit Citibank MasterCard INO AAR ending in 4439; Counterfeit
American Express card INO AR ending in 5013;

BoX containing Wonder Manual Embossing Machine;

Bank of America Travel Rewards Visa card INO FTMN ending in 4525, exp.
6/19; Bank of America Debit Card INO FMN ending in 0330, exp. 3/20; Wells
Fargo check book, account #XXXXXX7557;

American Express gift card ending in 8424 and temporary checks from Wells
Fargo Bank;

Rolex Watch serial number: N72Hl 757;

Black Ray-Ban pouch containing twelve (12) counterfeit credit cards;

White cardboard box containing an ATM Skimmer and skimming equipment;
Brown "FedEx" cardboard box containing Thjrty (30) counterfeit pre-paid visa
cards and One (1) Exacto Knife;

Brown "Louis Vuitton" bag;

White and gold Apple iPhone Model A1549, IMEI: 354450066294207, with

charger and damaged cracked face;

 

\OOO\]O\Ul-PL)JN)-‘

N[\.)N[\)l\)[\.)[\)»-\)-l-‘r-‘»-‘>-l)-)-a>-a>-¢
O\Lh-Pb)l\.)r-‘O\OOO\]O\UI-P~U)l\))-lo

 

 

///

23.
24.
25 .
26.

271
28.
29.
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.

41.

42.

43.

45.

Silver Apple iPhone 7 Model Al778, in black case;

“Tag Heuer" watch;

Yellow metal "Bvlgari" ring;

Apple MacBook Pro laptop computer, S/N: COZNKCBNG3QD, in black Speck
case;

Silver HP laptop computer, S/N: 5CD5388C76, in black Spectre case;

Silver Acer laptop, Model N15V2, SNID: 54407217523, with power cord;
Silver HP EliteBook laptop, Model D40, CNC 54-5681, with power cord;
SanDisk micro SD adapter and SanDisk 32GB SD card;

Lexar micro SD adapter and LeXar 64GB SD card in clear case;

EMTEC Micro SD adapter and SanDisk 32GB micro SD card in clear case; `
SanDisk adapter with 32GB Emtec micro SD card in clear case;

Two (2) Apple power adapters with cord and one (1) extension cord;

White and pink iPhone with cracked screen, FCC ID: BCG-E2946A;

Black iPhone in clear case, FCC ID: BCG-E3091A; _

Twenty-seven (27) counterfeit credit cards;

Fargo HDP 5000 printer and cables;

Skirnmer kit with components in black file box;

US Bank Visa Debit Card, INO LR ending in 845 3; Wells Fargo ATM Card INO
LR ending in 97 02; Wells Fargo Platinum Debit Visa lNO LR ending in 9521;
Gray Apple iPhone Model A1633, IMEI: 35 326 l 07 9734944;

Black Apple iPhone Model A1660, IMEI: 353825082515894;

$186 in U.S. Currency as follows: $20 x 8, $10 X 1, $5 x 2, $2 X 1, $1 x 4;
Two (2) blank cards;

Credit card stock;

 

\OOO\]O\U\.L

10
ll
_ 12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

///

46.

47.
48.
49.
50.

51.
52.
53.
54.

55.
56.

57.
58.
59.
60.

61.

HP Model KC463UA#AGA Pavilion laptop computer bearing serial number:
2CE8021JKV and service tag: dv2781us. Heavily damaged including broken
hinge for screen/ cover on left side. Includes power adapter that is not compatible
with this laptop;

256GB thumb drive;

Rolex Submariner watch;

$540 in U.S. Currency as follows: $20 x 27;

Apple iPhone Model A1660, IMEI: 359162074101481, with cracked ii‘ont screen
in black "incipio" phone case;

Cartier watch;

Gold colored Tiffany and Co. bracelet;

Cannon EOS 5D Camera, S/N: 052024008064 in camera bag;

Three (3) Credit cards as follows: Wells Fargo Visa ending in 9715 INO ARR;
Wells Fargo Visa ending in 4206 INO AR; and Citibank MasterCard ending in
4439 INO AAR. Mlife Players Card INO AA; and One (1) Rolex Card;

Apple iPhone S Model A1633, IMEI: 354953070794823;

Seven (7) Visa Credit Cards - Four (4) ending in 1117 INO CB; One (1) ending in
8364 INO CB; One (1) ending in 7019 INO B (Printed Sideways in card stock);
and One (1) appears to end in 117;

Embossing Machine;

Large UPS Box Containing Shoes and Clothes;

Toshiba Laptop Computer, S/N: X903910Q with charger;

USPS Priority Mail box containing Twenty-Nine (29) new bottles of "Victoria
Secret" Lotion;

Clear plastic bag containing new "Tommy Hilflger" Shirts;

 

[\.)

\OOO\IO\Ul-ldw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

///

62.

63.
64.
65 .
66.
67.

68.
69.
70.
71.
72.
73.
74.
75.

76.
77.
78.
79.
80.
81.
82.

MacBook Pro Laptop Computer Model A1398, S/N: C02M30SQFR1M, with
charger in Louis Vuitton Laptop Bag;

Apple iPhone 7 Model A1778, FCC ID: BCG-E3091A;

Black "Armani" watch;

Black "Bulova" watch;

Tan and black "Diesel" watch;

Three (3) "Oakley" Watches as follows - One (1) silver in color; One (1) black
and grey in color; and One (1) black and gold in Color;

Silver colored "Michael Kors" Watch;

Black and gold colored "Bulova" Watch;

Black and gold colored "Oakley" Watch;

Eight (8) pairs Sunglasses;

Black Case containing Seventeen (17) Sunglasses;

Itaucard 2.0 MasterCard INO TDACA, ending in 0672;

Damaged Apple iPhone Model: A1524, IMEI: 35 5377070921 856;

Two (2) cards as follows: One (1).Conf1dence Cash Passport MasterCard ending
in 0658; One (1) Costco Gold Star Member Card Member #xxxxxxxx9904 INO
KB;

Three (3) "G-Shoc " watches - One (1) pink in color, Two (2) white in color;
Two Purses as follows: One (1) Pink Valentino, One (1) Black Valentino;
Apple iPad Model: A1489, FCC ID: BCGA1489, Ssz F9FQQGFTFCMS;
Black Alcatel Cell Phone, IMEI: 01477100041 1801;

Apple iPhone Model: Al 688, IMEI: 3585680781644906;

ZTE Cell Phone Model: Z820, S/N: 32BC56871AA1;

Samsung Galaxy S7 Edge Cell Phone, IMEI: 357751073361666;

 

OO\IO\U\-Pb-)N

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

83.

84.
85 .
86.

87.
88.
89.
90.
91.
92.

93.
94.

95.

96.
97.

Watch Case Containing Ten (10) Watches as follows: Seven (7) "Michael Kors";
One (1) Boss; One (1) Gold in Color; and One (1) Silver in Color;

Gold colored "Ellen Tracey" Watch;

Apple iPad Model: A1489, FCC ID: BCGA1489;

Three (3) Credit Cards and Four (4) Cards with Magnetic Strips: Wells F argo
Visa Card ending in 9988 INO CDS; Chase Debit Visa ending in 6358 INO
CRDS; MasterCard Gift card ending in 5041; Bellagio Card, Top Golf Card,
Safeway Club Card, and Hilton Card;

MSR X6 Card Skimmer / Reader;

Twelve (12) pairs of shoes;

Fifcy dollar ($50) Chevron gift card;

One (1) Hullot watch; Two (2) Lust watches;

Red and black SanDisk Cruzer 8GB thumb drive;

Wells Fargo Platinum Visa Debit card INO LR, ending in 2028, expiration: 08/19,
Safra Platinum Visa card INO LR, ending in 2117, expiration: 03/20; Citibank
Master Card Debit card INO LR, ending in 4685, expiration: 02/18; Bank of
America Visa Debit card INO LR, ending in 4167,l expiration: 05/19; Tissot
Intemational Warranty card; Ourocard Empresarial Visa card INO LR, ending in
5949, expiration: 08/16; Total Rewards Platinum card #xxxxxxx3‘176, INO LR;
Seagate Momentum 5400 250GB hard drive, Ssz 6VCKHDTW;

Silver iPhone S Model: A1533, FCC ID: BCG-E2642A, IMEI:
013884003601269;

Silver iPhone S Model: A1688, FCC ID: BCG-E2946A, IMEI:
353265071239497, with cracked screen;

SanDisk 8GB SDHC card;

Western Digital My Cloud external hard drive, S/N: WCC4MOJPX1K1;

 

.|>L»N

\DOO\]O'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

///

98.
99.

100.

101.
102.

103.

104.

105.

106.

107.

108.

109.

110.

111.

112.

113.

$660 in U.S. Currency as follows: $20 x 33 ;

$88 in U.S. Currency as follows: $1 x 8, $10 x 1, $20 x l, $50 x 1;

Vanilla Master Card prepaid debit card in the amount of fifty dollars ($50),
ending in 1771;

Western Digital SOOGB laptop hard drive, S/N: WXHlCB1W4213;

New, unopened iPhone 7 Plus 256GB in box, Model: A1661, Ssz
F2LSW4U4HF6;

MacBook Pro Laptop Model: A1398, S/N: C02M9007FR1M;

Black Thermal Printer;

Black Tipper Machine with cords; Power Transformer 110-220;

Apple MacBook Pro Mode1A1211, S/N: W87094RKWOG;

Apple MacBook'Pro Model A1278, S/N: C17GRDH5DV13;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Twenty-One (21) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic Strip Cards with no data
on the Magnetic Strip;

Twenty-One (21) Counterfeit Credit Cards and Magnetic Strip Cards with no data
on the Magnetic Strip;

Wells Fargo Visa card INO HOR, ending in 3058, expiration 05/20; Citibank
Citigold MasterCard debit card INO HOR, ending in 4443, expiration 04/21;
American Express Business Platinum card INO HOR, ending in 1001, expiration
10/21; NeatnessCleaners Com;

WTJ 90A tipping machine;

 

LL»JI\)

\OOONO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

114.

115.

116.
117.
118.
119.
120.

121.
122.
123.
124.
125.
126.

127.

128.

Twenty-six (26) card stocks; two (2) Fargo Polyguard overlaminate rolls; four (4)
cords;

Black LG external DVD drive; Silver Apple external DVD drive; Black plastic
spring loader card holder; Silver metal paper weight; Micro SD adapter;
Bluetooth USB adapter;

`WT-90 AS tipping machine in box;

Roll of gold tipping foil; MSR X6 card reader; Box of stock cards;

Canon Pixma printer, S/N: AEBH54501;

HP Ofiicejet 100 mobile printer, S/N: MY47ED10T4;

Black notebook; Silver keyboard; Black notebook with C.C. hologram logos;
Green folder with C.C. stickers; Small white canon printer; V30 cash counter;
Fargo HDP 5000 Thermal Dye Printer (1 of 2);

Fargo HDP 5000 Thermal Dye Printer (2 of 2);

Royal Sovereign cash counter;

Silver Apple MacBook Air 13” laptop, Model: A1466, S/N: C02M81LBF5V8;
Silver Apple MacBook Pro 15” laptop, Model: A1398, S/N: C02J764BDKQ2;
Grey Seagate Hard Drive.~ The words “Wireless Plus” and “lTB” are printed on
the case along with Part Number 1JABP1-500, S/N: NA3312RZ;

Apple iPhone 6, white face with yellow metal colored back. The rear case appears
to have been replaced with a gold colored metal with white stones inset into the
actual case of the phone. The words “24KT GOLD LlMITED EDITION”,
“GOLD & CO LONDON”, “UK GOLD CO. LTD.”, “IPHONE 6”, and *‘2015
EDITION” are located on the rear case of the phone;

Apple iPhone 6, White face with champagne or gold colored back, Model:
A1586, IMEI: 358363064935067, FCC ID: BCG-E2816A, and IC: 579C-
E2816A];

 

[\)

NO\Ul-l>w

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

129.

130.

131.

132.

133.

134.

135.

136.

137.

138.

139.

140.

USB jump drive, Black stick with Metal (Silver) cover that displays the words
“MOM365”;

Black Kingston USB jump drive with Black slide cover. The faded words of “100
G2” can be made out on the plastic;

Black and red SanDisk USB jump drive “Cruzer Glide 16GB”. The numberings
of SDCZ60-016G and BL140624700N are written on the USB stick;

Dark metal colored HP USB jump drive with markings of 32GB and V250W
written on the USB stick;

Black and red SanDisk USB jump drive “Cruzer Blade 8GB”. The numberings of 7
SDCZ50-008G and what appears to read BL10080GQB are written on the USB
stick;

USB jump drive, Black stick with Metal (Silver) colored cover. The words
“Multilaser 8GB” are written on the black USB stick with white lettering;

Silver Apple iMac Desktop Computer Model: A1419, S/N: C02NCCVUF8J4,
with cracked screen;

Apple iPad Air Model: 147 5 , White face with silver colored back, S/N:
DLXMPSEMF4YJ and AT&T Sim Card Ssz 8901404277166560288;
Champagne or gold Apple MacBook 12” laptop Model: 15 34, S/N:
C02PX4YHGF85, in white cracked case with feathers;

Apple iPhone 6S Model A1688, Black face with silver colored back, no serial
number or IMEI displayed on the back, FCC ID BCG-E2946A and IC 579C-
E2946A; l

Grey and black Dell Latitude D630 Laptop, Service Tag number lQTCJHl,
Express Service Code 3798196885;

Silver Windows Surface Tablet With purple keyboard, markings on the back side
display “Surface”, serial number “076138344253”, and “256GB”;

10

 

\OOO\!O\UI-l>b->[\))-a

[\) [\) l\) [\.) [\)[\) [\) )-\ 1-\ )-\'1-1 1-\ r-\ )-l)-‘ r-» )-\
O\ U‘r -L,L)J I\) )-‘ O \O 00 \l O'\ Lh -L b.) [\J '-‘ O

 

 

141.

142.

143.

144.

145.
146.
147.

148.

149.

Black and metal colored SanDisk mini USB jump drive, no cover, blade displays
“SDCZ33”, “16GB”, and “BL120623300D; v
Black and metal colored SanDisk mini USB jump drive with a black cover that
covers the USB blade, blade displays “SDCZ33”, “16GB”, and
“BL120623300D”;

Silver colored USB jump drive with black rubber like ring, and a black O-ring
seal. The USB Cover unscrews from the USB stick and is the same metal (Silver)
color. The words “Corsair, Flash, Survivor” are written on the cover and the USB
stick. USB Blade has the writings of “128G” and “161891497” with the other side
of the blade displaying “119563” and “CHINA 161891497”;

Green with white slide cover USB jump drive, Words “CardPresso” and “More
than an application” Written on the slide cover. Metal key ring with a tag on ring
that has information for “Card lmaging” with phone number 800-347-9089 and an
email address to helper@cardimaging.com;

Black USB jump drive with metal cover/loop, and key ring;

Black and grey HP Laptop Model: 15-ba013cl, S/N: CND634157Y;

Seven (7) Credit Cards: Citi MasterCard Diamond Preferred INO HO, ending in
2290; Wells Fargo Platinum Debit Visa card INO HOVR, ending in 35 61;
American Express Premier Rewards INO, EDSVR ending in 1009; HSBC'
lnternational MasterCard INO HR, ending in 3546; OneVanilla Prepaid Visa Card
ending in 9143; Vanilla Visa Gift Card ending in 9110; and greendot Visa My
Rewards Cash Back Card ending 7809;

Damaged Apple iPhone Model: A1549 IMEI: 35 8373064835738, AT&T sim card
ICCID: 8901 4104 2788 4253 8128 with "702-606-2806 and $60 written on it";
Seventeen (17) Counterfeit Credit Cards: One (1) INO NP; Seven (7) IN 0 VR;
Three (3) INO P13; and Six (6) with no names on them;

ll

 

\OOO\]O\Ul-I>WN>-

l\.) l\) I\) l\) l\) N !\.). )-‘ )-* 1-* )--\ )-¢ r-¢ »- »-‘ »-‘ r-‘
O`\ U\ -l> L)J [\J »-1 C> \O 00 \l O\ Ul -I> w I\) 1-‘ O

 

 

///

150.
151.
152.
153.
154.
155.
156.

157.

158.

159.

160.
161.

162.

163.

164.

165.

Blank Card Stock in Fed Ex Box and Blank Card Stock in small White box;
Skimming Device;

Two (2) disks containing software for credit card magnetic strip readers;

Two (2) BEATS by Dre Wireless Headphones (New` in Original Packaging);
Three (3) MSR Encoders;

Six (6) GoPro Hero 4 Cameras: Three (3) white in color; Three (3) black in color;
Fargo Thermal Printer HDP5000 with power cord, hopper, and rolls; Wonder
Embosser; Rolls of Tipping Tape; Fargo Cleaning Kit; Markers and Tape; and
Power Cords;

Fiberboard Box containing Three (3) LCD Universal Chargers/Power Converters;
Two (2) Download Cords F or Skimmers;

Eight (8) New Apple iPhone 6s in boxes; S/N: F71QR2FLGRYF;
S/N:F18QKLY3GRYD; S/N:Fl 8QKMSVGRYD; S/N:DNQQNSNKGRYD;
SfN:FKl QDlYSGRYD; S/N:C6KRD5B7GRYF; S/N:F4GQT115GRYF;
S/N:F75 QLMQHGRYF;

Six (6) Purses: Two (2) Valentino Purses with storage bag; One (1) Valentino
Purse in box with receipts; Three (3) Celine Purses with storage bags;

Tipping Machine;

ATM Skimmer MLM260-2R03 XX-XXXXXXX (LVMPD Event Number 160325-

1 854);

ATM Skimmer (LVMPD Event Number 160329-2302);

Fraudulent Santander Infmite Credit Card INO RDO;

Pink iPhone 6s, 64 GB, Model: A1688, S/N: F71QR7VZGRYF, FCC ID: BCG-
E2946A, in box;

Orange Nike shopping bag containing twenty-four (24) items of clothing;

12

 

OO\IO\UI-l>b-)N

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24l

25
26

 

 

///

166.

167.

168.
169.
170.
171.

172.
173.
174.

175.

176.
177.
178.
179.
180.
181.
182.
183.
184.
185.

Brown Nike shopping bag containing two (2) pairs of shoes and nineteen (19)
items of clothing;

Orange Nike shopping bag containing three (3) pairs of shoes and six (6) items of
clothing;

Orange Nike shopping bag containing thirty-two (32) items of clothing;

Orange Nike shopping bag containing thirty-six (36) items of clothing;

Orange Nike shopping bag containing thirty (30) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and four (4) items of
clothing;

Orange Nike shopping bag containing twenty-nine (29) items of clothing;
Orange Nike shopping bag containing thirty-five (35) items of clothing;

Nike gift card, #6060102161291238334; Nike gift card #6060105461291238195;
Nike gift card #6060107921291238287;

Nike bag containing two (2) pairs of shoes and one (1) silver packet labeled
"Salonpas";

Nike bag containing two (2) pairs of shoes;

Nike bag containing nineteen (19) items of clothing;

Nike bag containing twenty-seven (27) items of clothing;

Nike bag containing twenty-two (22) items of clothing;

One (1) receipt and one (1) giH receipt from the Nike Store;

Apple iPhone 6 - FCCID: BCG-E2946A, IC:579C-E2946A;

14 $100 Bills of US Currency;

Ulster Bank Visa Credit Card INO ADS, ending in 2767;

Black Toshiba laptop computer, S/N: YB235634Q;

Gray iPhone Model: A1549, FCC ID: BCG-E2816A, IMEI: 359239061355187;

13

 

[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

\DOO\IO\U\.BL»J

 

 

///

186.

187.
188.

189.
190.

Permanent Resident Card INO MA; One (1) Social Security card, SSN: xxx-xx-
2653, INO MA;

Clear plastic case containing five (5) micro SD cards and four (4) SIM cards;
Sixteen (16) Credit/Debit cards total; ITAUCARD Itau Gold Visa Credit/Debit
Card INO MA, ending in 4733, expiration 07/13; Wells Fargo Platinum Debit
Visa Credit/Debit card INO MA, ending in 9163, expiration 12/14; ITAUCARD
Itau Intemational Master Credit/Debit Card INO MA, ending in 495 6, expiration
12/12; My Vanilla Debit Visa Card, ending in 1865, expiration 10/20; US Bank
Visa Credit/Debit card INO MA, ending in 7935, expiration 05/14; Bank of
America Temporary Visa Credit/Debit card INO Preferred Customer, ending in
9466, expires 07/ 18 ; netSpend Credit/Debit Master Card INO MA, ending in
1712, expires 01/18; Bank of America Credit/Debit Visa card INO MA, ending in
9466, expires 10/18; Caixa Cartao do Cidadao card INO MA, ending in 4901,
expiration 21/12/2009; Maestro Master Card INO MA, ending in 5 813, expiration
10/12, with blacked out card name; Bradesco Credito e Debito Visa Credit/Debit
card INO MA, ending in 4097, expiration 03/14; Caixa Poupanca Da Caixa a
primiera do Brasil Master Credit/Debit Card INO MA, ending in 5088, expiration
03/14; Ideia Master Card Maestro Credit/Debit Card INO Gl, ending in 6754,
expiration 12/12; Bradesco Alimentaco Visa Credit/Debit card INO MA AGT
Logistica, ending in 6012, expiration 12/13; Bradesco Credito e Debito Visa
Credit/Debit card INO MA ending in 4097, expiration 03/14; Itau Master
Maestro Credit/Debit card INO MA, ending in 7045, expiration 09/14;
$10,007.00 in U.S. Currency, $100 x 100, $2 x 2, $1 x 3;

White and silver Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 5 79C-
E2946A, with cracked screen, in yellow envelope labeled "Franklin #38";

14

 

OO\IO\!A-l>

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
`24
25
26

 

 

191. Light pink Apple iPhone Model: A1688, FCC_ ID: BCG-E2946A, IC: 579C-
E2946A, in yellow envelope labeled "Vitor #3 94";

192. Gold and white Apple iPhone Model: A1457, FCC ID: BCG-E2643B, IMEI:
359261060889602, with cracked screen, in yellow envelope labeled "Barboza
#40";

193. Grey PNY 128 GB USB drive;

194. Dell laptop computer, S/N: CX3DM22;

195. $331 in U.S. Currency as follows: $100 x 3; $20 x 1;$10 x 1; $1 x 1; and

196. $100 in U.S. Currency as follows: (1) x $100
(all of which constitutes property); and

that the United States recover from Lucas Coelho Paiva Rego, a/k/a “Bruno Rodrigues”,
a/k/a “Lucas Rego”, the in personam criminal forfeiture money judgment of $772,200, and that
the property will not be applied toward the payment of the money j udgrnent; and

the forfeiture of the money judgment and the property is imposed pursuant to Fed. R.
Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(0)(2); Title 18, United States Code,
Section 1029(0)(1)(€) and 1029(c)(2); Title 18, United States Code, Section 982(a)(2)(B); Title
18, United States Code, Section 981(a)(1)(C) with Title 28, United States Code, Section 2461(c);
and Title 21, United States Code, Section 85 3(p); and Title 21, United States Code, Section
853(n)(7); that the money judgment shall be collected; and that the property and the collected
amount shall be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited
funds, including but not limited to, currency, currency equivalents, certificates of deposit, as well
as any income derived as a result of the United States of America’s management of any property
forfeited herein, and the proceeds ii'om the sale of any forfeited property shall be disposed of

according to law.

///

15

 

\OOO\]O\Ul-I>WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies `
of this Order to all counsel of record and three certified copies to the United States Attomey’s

Office, Attention Asset Forfeiture Unit.

DATEDcmsM&y of QQL_M 914 ,2018.

 

/ 1 1
/ ij v 7`\
UNITED $TA/ES DISTRIFT liTUDGE

16

 

